          Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 1 of 43                          FILED
                                                                                         2021 Feb-08 PM 04:23
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

    DAX JONATHAN STIEFEL,                      )
                                               )
         Plaintiff,                            )
                                               )
    v.                                         )   Case No. 4:18-cv-01540-SGC
                                               )
    ROBERT K. MALONE, et al.,                  )
                                               )
         Defendants.                           )

                       MEMORANDUM OPINION & ORDER 1

         This is a personal injury action arising out of a motor vehicle accident.

Pending before the undersigned are two motions to strike and a motion for partial

summary judgment filed by defendants Robert K. Malone (“Malone”) and

Greenwood Motor Lines, Inc., d/b/a R+L Carriers (“Greenwood”). (Docs. 74, 78,

84).

I.       Background

         Benjamin Bradford Laney (“Laney”) and Dax Jonathan Stiefel (“Stiefel”)

commenced this action in the Circuit Court of DeKalb County, Alabama, and

defendants Malone and Greenwood timely removed it to this federal district court.




1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 17).
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 2 of 43




(Doc. 1).2 Gerald Don Laney, d/b/a Laney Electric, Limited Liability Company

(“Laney Electric”), was added as a plaintiff after removal. (Doc. 31). The plaintiffs’

negligent hiring, training, supervision, and entrustment claims have been dismissed

as lacking facial plausibility, and all remaining claims asserted by Laney and Laney

Electric have been dismissed by joint stipulation (Docs. 52, 77). Accordingly, the

only remaining claims are Stiefel’s claims against Malone for negligence and

wantonness and claims seeking to hold Greenwood liable for Malone’s negligence

and wantonness on theories of agency and respondeat superior. Malone and

Greenwood seek summary judgment only as to Stiefel’s wantonness claims against

Malone and Greenwood. (Doc. 78). These defendants also seek to preclude the

admission of opinions offered by Whitney Morgan, who Stiefel designated as a

trucking expert, and by H. Randall Griffith, Ph.D., ABPP-CN, regarding Stiefel’s

cognitive and emotional status (Docs. 74, 84). For the reasons discussed below, the

motion to strike Dr. Griffith’s opinions is due to be granted, the motion to strike

Morgan’s opinions is due to be granted in part and denied in part, and the motion for

partial summary judgment is due to be granted. (Docs. 74, 78, 84).




2
 The Cincinnati Insurance Company, Mid-Century Insurance Company, and State Farm Mutual
Automobile Insurance Company are named defendants in this action, as well. They have opted
out of participation in its trial. (Docs. 34, 43).

                                            2
         Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 3 of 43




II.    Material Facts 3

       The accident at issue occurred during the day of May 17, 2018, on a flat,

straight section of Gault Avenue in Fort Payne, Alabama, which has no line-of-sight

obstructions. (Doc. 68-1 at 47; 78-2 at 11; Doc. 78-3 at 2). Laney and Stiefel were

travelling north on Gault Avenue in a 2001 Chevrolet C34 pickup truck (the “pickup

truck”); Laney was driving the pickup truck, and Stiefel was riding in the front

passenger seat. (Doc. 78-3 at 2-3). Malone, who was driving a commercial motor

vehicle (the “CMV”) in furtherance of Greenwood’s business, turned onto Gault

Avenue and travelled north for less than one-half of a mile behind the pickup truck.

(Doc. 68-1 at 47; Doc. 79 at 3; Doc. 81 at 3). When the pickup truck slowed or

stopped to allow a sedan in front of it to make a right turn off Gault Avenue into the

parking lot of a fast-food restaurant, the CMV collided with it. (Doc. 78-1 at 11;

Doc. 79 at 3; Doc. 81 at 3). Cameras positioned at two nearby businesses captured

the accident on video. (Doc. 82).

       In the one minute immediately preceding the accident, the CMV’s speed did

not exceed the 35-mile-per-hour speed limit. (Doc. 78-2 at 20). Stiefel asserts

Malone testified he could not recall whether he applied the CMV’s brakes at all



3
  The following facts pertain to the motion for partial summary judgment and are addressed at this
point in the opinion to provide context for the motions to strike. The facts are undisputed, unless
otherwise noted. They are viewed in the light most favorable to Stiefel, as the non-movant, with
Stiefel given the benefit of all reasonable inferences. Additional facts pertinent to the motions to
strike will be discussed in the sections of the opinion addressing those motions.
                                                 3
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 4 of 43




before impact. (Doc. 81 at 5).4 However, Stiefel’s accident reconstruction expert

determined Malone did apply the CMV’s brakes within one second before impact.

(Doc. 78-2 at 12). At the moment of impact, the CMV was travelling at a speed of

28-to-30 miles per hour, while the pickup truck was travelling at a speed of seven-

to-eight miles per hour. (Id. at 20).

       Malone testified he was familiar with the section of Gault Avenue where the

accident occurred and knew vehicles would have to slow down to turn right into the

businesses off the roadway. (Doc. 68-1 at 10, 46-48). However, he did not see the

sedan turning right off Gault Avenue, observe brake lights or a turn signal on the

pickup truck, or realize before the moment of impact he would collide with the

pickup truck. (Id. at 50-51, 54). Instead, he thought the pickup truck was turning

into the parking lot of the fast-food restaurant and would be clear of Gault Avenue

before the CMV reached it. (Id. at 49). Malone further testified he did not recall

consuming alcohol the evening before the accident, did not consume alcohol and

was not fatigued on the morning of the accident, and was not using his cell phone or

otherwise distracted at the time of the accident. (Id. at 45, 48-49, 51).




4
  Based on a review of Malone’s deposition regarding the moments prior to impact, the
undersigned questions the accuracy of Stiefel’s characterization of the testimony. (Doc. 68-1 at
49). Nonetheless, the undersigned credits the characterization for purposes of the pending motion
for partial summary judgment.
                                               4
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 5 of 43




III.   Motion to Strike Dr. Griffith’s Opinions

       Malone and Greenwood seek to preclude the admission of Dr. Griffith’s

opinions on procedural grounds, pursuant to Rule 26(a)(2) and Rule 37(c)(1) of the

Federal Rules of Civil Procedure. Stiefel has failed to submit any response to this

request.

       Rule 26(a)(2) requires a party to disclose to the other parties the identities of

expert witnesses who may testify at trial. FED. R. CIV. P. 26(a)(2)(A). In addition

to disclosing the experts’ identities, a party generally must disclose the experts’

written reports, if the experts are retained or specially employed to provide expert

testimony. FED. R. CIV. P. 26(a)(2)(B); see also Prieto v. Malgor, 361 F.3d 1313,

1317-18 (11th Cir. 2004) (noting that under Rule 26(a)(2) “[n]otice of the [retained

or specially employed] expert witness’ name is not enough” but, rather “[e]ach

witness must provide a written report [containing specified information].”); Reese v.

Herbert, 527 F.3d 1253, 1265 (11th Cir. 2008) (“ ‘Disclosure of expert testimony’

within the meaning of the federal rule contemplates not only the identification of the

expert, but also the provision of a written report [containing specified

information].”) (citing FED. R. CIV. P. 26(a)(2)(B)). Each such report is required to

contain a complete statement of the expert’s opinions, the expert’s qualifications, a

list of all other cases in which the expert has testified in the previous four years, and

a statement of the compensation to be paid for the expert’s testimony, amongst other


                                           5
         Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 6 of 43




things. FED. R. CIV. P. 26(a)(2)(B). A party must make its expert witness disclosures

within the time prescribed by court order. FED. R. CIV. P. 26(a)(2)(D).

        “[T]he expert disclosure rule is intended to provide opposing parties

reasonable opportunity to prepare for effective cross examination and perhaps

arrange for expert testimony from other witnesses.” Reese, 527 F.3d at 1265

(internal quotation marks omitted). “The rule also seeks to allow for opposing

counsel to have an ‘opportunity to depose [the disclosed expert], proffer a rebuttal

expert, or file a Daubert motion.’” Rondini v. Bunn, 2020 WL 136858, at *2 (N.D.

Ala. Jan. 13, 2020) (quoting Reyes v. BJ’s Rests., Inc., 774 F. App’x 514, 517 (11th

Cir. 2019)). “Because the expert witness discovery rules are designed to allow both

sides in a case to prepare their cases adequately and to prevent surprise, compliance

with the requirements of Rule 26 is not merely aspirational.” Reese, 527 F.3d at

1266.

        A party’s failure to provide its expert disclosures within the time prescribed

precludes it from using the expert or his testimony on a motion, at a hearing, or at

trial, unless the failure was substantially justified or is harmless. FED. R. CIV. P.

37(c)(1) (providing for sanctions that may be imposed in the alternative or as

complements to evidentiary exclusion); see also OFS Fitel, LLC v. Epstein, Becker

& Green, P.C., 549 F.3d 1344, 1363 (11th Cir. 2008) (“Under Rule 37(c)(1), a

district court clearly has authority to exclude an expert’s testimony where a party


                                           6
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 7 of 43




has failed to comply with Rule 26(a) unless the failure is substantially justified or is

harmless.”) (emphasis in original). “ ‘The burden of establishing that a failure to

disclose was substantially justified or harmless rests on the nondisclosing party.’”

Mitchell v. Ford Motor Co., 318 F. App’x 821, 824 (11th Cir. 2009) (quoting

Leathers v. Pfizer, Inc., 233 F.R.D. 687, 697 (N.D. Ga. 2006)). In determining

whether a failure to disclose was substantially justified or is harmless, the Eleventh

Circuit has instructed courts to consider “the non-disclosing party’s explanation for

its failure to disclose, the importance of the information, and any prejudice to the

opposing party . . . .” Lips v. City of Hollywood, 350 F. App’x 328, 340 (11th Cir.

2009) (citing Romero v. Drummond Co., Inc., 552 F.3d 1303, 1321 (11th Cir. 2008)).

“A district court has broad discretion to exclude expert testimony when a party fails

to comply with its deadlines,” Woodard v. Town of Oakman, Alabama, 970 F. Supp.

2d 1259, 1267 (N.D. Ala. 2013), and review of a district court’s decision whether to

exclude expert testimony under Rule 37 as a sanction for a Rule 26 violation is

“limited and deferential.” Mitchell, 318 F. App’x at 825.

      The deadline for Stiefel’s expert witness disclosures was January 15, 2020.

(Docs. 24, 59). On that date, Stiefel submitted an “Expert Disclosure Statement”

which identified Dr. Griffith as one of several “physicians . . . [who] will testify in

accordance with [Stiefel’s] medical records and bills regarding [his] knowledge and

observations related to [Stiefel’s] condition, diagnosis, injury, permanent injury,


                                           7
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 8 of 43




treatment, and prognosis.” (Doc. 74-1). Based on the description of Dr. Griffith’s

anticipated testimony and the fact that the other physicians identified in the

disclosure were Stiefel’s treating providers, defense counsel assumed Dr. Griffith

was disclosed as a treating provider rather than an expert witness. (Docs. 74, Doc.

74-2). On May 6, 2020, defense counsel requested clarification regarding Dr.

Griffith’s role in this litigation because Stiefel had not previously identified Dr.

Griffith as on one of his treating providers in his interrogatory responses or

deposition testimony. (Doc. 74-2). Stiefel’s counsel did not respond to the inquiry.

(Doc. 74). Following the futile attempt to obtain clarification as to Dr. Griffith from

Stiefel’s counsel, defense counsel subpoenaed treatment records related to Stiefel

from Dr. Griffith. (Doc. 74-4). In response, the clinic where Dr. Griffith practices

advised defense counsel that Stiefel was not and never had been a patient of Dr.

Griffith or any other provider at the clinic. (Id.).

      On August 21, 2020, Stiefel’s counsel clarified through unidentified means

that Dr. Griffith was an expert witness rather than a treating provider. (Doc. 74).

On August 27, 2020, Stiefel provided Malone and Greenwood with a report

completed by Dr. Griffith after evaluating Stiefel on August 14, 2020. (Doc. 74;

Doc. 74-6).     On August 28, 2020, Stiefel submitted a “Third Supplemental

Disclosure Statement” that identified Dr. Griffith clearly as an expert witness. (Doc.

74-7). Although Stiefel now has identified Dr. Griffith as an expert witness and


                                            8
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 9 of 43




produced a report containing his opinions, he has never produced Dr. Griffith’s

curriculum vitae, rate information, or testimony list. (Doc. 74).

       Malone and Greenwood take the position Stiefel failed both to disclose Dr.

Griffith’s identity as an expert witness and to disclose Dr. Griffith’s report until

August 2020, approximately seven months after the deadline for his expert

disclosures. (Doc. 74). It is at least debatable whether the January 15, 2020 “Expert

Disclosure Statement” put Malone and Greenwood on notice Stiefel intended to

offer Dr. Griffith as an expert witness. The document clearly stated it was a

disclosure of Stiefel’s expert witnesses made pursuant to Rule 26(a)(2), and the fact

that the other physicians identified in the disclosure were Stiefel’s treating providers

is not necessarily contrary to the stated purpose because a treating physician may

testify either as a lay witness or an expert witness. See Leathers, 233 F.R.D. at 690

(noting plaintiff’s treating physician had also been designated as an expert witness);

Sweat v. United States, 2015 WL 8270434, at *2 (M.D. Fla. Dec. 8, 2015) (noting

treating physician may testify as a lay witness or an expert witness).5 Regardless,

Stiefel was required not only to identify Dr. Griffith as an expert witness but also to

supply Dr. Griffith’s report on or before January 15, 2020, and it is beyond debate




5
  The undersigned acknowledges the description of Dr. Griffith’s anticipated testimony is more in
keeping with the testimony a lay witness would offer. See Rondini, 2020 WL 136858, at *3-5
(holding treating physicians’ testimony was based on personal experience and observation of
decedent during treatment and, therefore, properly characterized as lay witness testimony).
                                               9
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 10 of 43




the report Stiefel supplied on August 27, 2020, approximately seven months after

the deadline for his expert disclosures, was untimely. As stated, Stiefel makes no

argument otherwise. 6

       He also makes no argument the untimely submission of Dr. Griffith’s expert

report was substantially justified or is harmless, as is his burden in avoiding the

sanction of evidentiary exclusion. Beyond Stiefel’s failure to satisfy his burden, the

undersigned affirmatively finds the untimely submission of Dr. Griffith’s expert

report was not substantially justified and is not harmless. The parties have been

authorized to conduct discovery since October 17, 2018. (Doc. 19). The deadline

for Stiefel’s expert witness disclosures originally was set as March 15, 2019, and

was extended three times, such that the disclosures finally became due on January

15, 2020. (Docs. 24, 45, 52, 59). The parties did jointly seek further extension of

certain deadlines on March 20, 2020, but the deadline for Stiefel’s expert witness

disclosures was not one of them. (Doc. 64).7 Moreover, while the undersigned


6
   The undersigned notes any attempt to argue the submission of Dr. Griffith’s report was a
supplemental disclosure made pursuant to Rule 26(e) would be futile. While Rule 26(e) provides
for the supplementation of an expert witness disclosure made pursuant to Rule 26(a), it does not
license parties to circumvent the full disclosure requirement implicit in Rule 26(a) or deadlines
established by a court’s scheduling order. Bowman v. Hawkins, 2005 WL 1527677, at *2 (S.D.
Ala. June 28, 2005) (citing Beller ex rel. Beller v. United States of America, 221 F.R.D. 689, 696
(D.N.M. 2003)).
7
  If Stiefel had sought a further extension of the deadline for his expert disclosures after its
expiration, he would have been required to show “good cause,” FED. R. CIV. P. 16(b)(4), a standard
that “precludes modification unless the [deadline] cannot be met despite the diligence of the party
seeking the extension,” Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998) (internal
quotation marks omitted).
                                               10
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 11 of 43




instructed the parties on March 31, 2020, that until the health emergency caused by

the COVID-19 virus abated, they were required to obtain leave of court before

seeking discovery from healthcare professionals, the undersigned granted the parties

such leave by an order dated June 26, 2020. (Docs. 66, 71). The extension of

Stiefel’s expert disclosure deadline by a total of 10 months was generous. The

January 15, 2020 deadline afforded Stiefel plenty of time to obtain and submit an

expert report regarding his cognitive and emotional status, and Stiefel never sought

a further extension of that deadline after it passed without his provision of Dr.

Griffith’s report. Based on the foregoing, there was no substantial justification for

Stiefel’s untimely disclosure of Dr. Griffith’s report.

      Additionally, the untimely disclosure prejudiced Malone and Greenwood to

the extent it left them with little more than two weeks to digest the report and attempt

to arrange for a rebuttal expert before their own September 13, 2020 deadline for

expert disclosures, despite their earlier attempts to clarify Dr. Griffith’s role in this

litigation and obtain his records. (Doc. 71). This prejudice is compounded by the

fact that the untimely report remains incomplete to the extent Stiefel has not

produced Dr. Griffith’s curriculum vitae, rate information, or testimony list. See

OFS Fitel, LLC, 549 F.3d at 1362 (noting information regarding expert’s

compensation, publications, and prior testimony “is important information necessary




                                           11
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 12 of 43




to attorneys in preparation for deposing the expert” and holding expert’s affidavit

that lacked this information did not comply with Rule 26).

       For the reasons stated above, the motion seeking to preclude the admission of

opinions offered by Dr. Griffith (Doc. 74) is due to be granted.

IV.    Motion to Strike Morgan’s Opinions

       Stiefel disclosed Whitney Morgan as an expert witness in his January 15, 2020

“Expert Disclosure Statement” and again in his August 28, 2020 “Third

Supplemental Disclosure Statement.” (Docs. 74-1, 74-7, 85-2, Doc. 85-3). Also on

August 28, 2020, Stiefel disclosed a report setting out Morgan’s anticipated

testimony and the materials on which that anticipated testimony relied, a summary

of Morgan’s qualifications, and a copy of Morgan’s resume. (Doc. 85-1 at 27-36).8

Counsel for Malone and Greenwood deposed Morgan on September 8, 2020. (Doc.

85-4). Morgan offers the following opinions related to the remaining claims in this

case: (1) the Model Commercial Driver License Manual (the “Model CDL Manual”)

and the Federal Motor Carrier Safety Regulations (the “FMCSRs”) establish the

standard of care for CMV drivers; (2) Malone committed a number of errors in

operating his CMV that resulted in a breach of this standard of care; (3) these same

errors exhibited a conscious disregard for safety; (4) Malone caused or contributed


8
  Arguably, the disclosure of this report was untimely for the same reasons why Dr. Griffith’s
report was untimely. However, Malone and Greenwood do not seek to preclude the admission of
Morgan’s opinions on timeliness grounds.

                                             12
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 13 of 43




to the cause of the accident; and (5) the formula Malone uses to determine a safe

following distance violated the Model CDL Manual. (Doc. 85-1 at 29-30; Doc. 85-

4 at 6-12).

      Stiefel relied on certain of Morgan’s opinions in opposing the motion for

partial summary judgment filed by Malone and Greenwood. (Doc. 81). In response,

Malone and Greenwood filed a motion to strike all of Morgan’s opinions on the

ground they do not satisfy the requirements of Rule 702 of the Federal Rules of

Evidence and accompanying case law, including Daubert v. Merrell Dow Pharm.,

Inc., 509 U.S. 579, (1993). (Doc. 84). Stiefel filed a response to the motion, and

Malone and Greenwood filed a reply (Docs. 85, 86).

      A.      Request for Hearing

      As a preliminary matter, the undersigned addresses Stiefel’s assertion a so-

called Daubert motion is generally inappropriate at the summary judgment stage of

litigation. Binding and persuasive precedent, including a case cited by Stiefel in

support of his assertion, holds otherwise. See, e.g., McCorvey v. Baxter Healthcare

Corp., 298 F.3d 1253, 1257 (11th Cir. 2002) (rejecting argument expert testimony

should have been tested by cross-examination and weighed by jury, where trial court

properly determined testimony did not meet requirements of Rule 702 and

accompanying case law); Cortes-Irizarry v. Corporacion Insular De Seguros, 111

F.3d 184, 188 (1st Cir. 1997) (unequivocally rejecting assertion Daubert is strictly


                                        13
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 14 of 43




a time-of-trial phenomenon) (cited by Stiefel). Moreover, while a hearing on a

Daubert motion may be helpful (e.g., in complicated cases involving multiple

experts), neither the Federal Rules of Evidence nor pertinent case law require a court

to hold a hearing before ruling on a Daubert motion. United States v. Hansen, 262

F.3d 1217, 1234 (11th Cir. 2001); Cook ex rel. Estate of Tessier v. Sheriff of Monroe

Cnty., Florida, 402 F.3d 1092, 1113 (11th Cir. 2005); Corwin v. Walt Disney Co.,

475 F.3d 1239, 1252 n.10 (11th Cir. 2007).

      Neither this case on the whole nor the particular expert testimony at issue is

so complicated as to require a Daubert hearing. Moreover, Morgan has had ample

opportunity to explain the bases for his opinions – through the submission of the

report contemplated by Rule 26(a)(2)(B), during his deposition, and in affidavit

testimony – and Stiefel offers no suggestion as to how Morgan might bolster his

opinions if given an additional opportunity to do so. A trial court is afforded the

same latitude in deciding when “special briefing or other proceedings” are needed

to investigate the reliability of expert testimony as in deciding whether or not expert

testimony is reliable, Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 152 (1990), and

in this case the undersigned determines a Daubert hearing would not materially

advance her understanding of the issues.




                                           14
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 15 of 43




      B.     Legal Standard

      Rule 702 governs the admission of expert testimony. It was amended in 2000

in response to Daubert and the cases applying Daubert, including Kumho Tire Co.

See FED. R. EVID. 702 advisory committee’s note to 2000 amendment. In Daubert,

the Supreme Court held a trial court must ensure scientific expert testimony is both

reliable and relevant. 509 U.S. at 589-95. In Kumho Tire, the Supreme Court held

the “gatekeeping” obligation imposed on trial courts by Daubert applies not only to

testimony based on scientific knowledge but also to testimony based on technical

and other specialized knowledge. 526 U.S. at 141. In its current version, Rule 702

provides:

      [a] witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an opinion
      or otherwise if: (a) the expert’s scientific, technical, or other specialized
      knowledge will help the trier of fact to understand the evidence or to
      determine a fact in issue; (b) the testimony is based on sufficient facts
      or data; (c) the testimony is the product of reliable principles and
      methods; and (d) the expert has reliably applied the principles and
      methods to the facts of the case.

FED. R. EVID. 702. To fulfill its gatekeeping obligation under Daubert, a trial court

must undertake a “rigorous inquiry” to determine whether:

      (1) the expert is qualified to testify competently regarding the matters
      he intends to address; (2) the methodology by which the expert reaches
      his conclusions is sufficiently reliable as determined by the sort of
      inquiry mandated in Daubert; and (3) the testimony assists the trier of
      fact, through the application of scientific, technical, or specialized
      expertise, to understand the evidence or to determine a fact in issue.


                                           15
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 16 of 43




Rink v. Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir. 2005) (internal quotation

marks omitted). The party offering the expert testimony has the burden of proving

each of the foregoing elements by a preponderance of the evidence. Id. at 1292. The

Eleventh Circuit has described this burden as “substantial.” Cook ex rel. Estate of

Tessier, 402 F.3d at 1107.

      A district court enjoys “considerable leeway” in making evidentiary rulings,

including those regarding the admissibility of expert testimony. Id. at 1103 (internal

quotation marks omitted). Such rulings are reviewed under the deferential abuse-

of-discretion standard, such that they will not be reversed unless manifestly

erroneous. Id. Moreover, the standard is not relaxed even though a ruling on the

admissibility of expert testimony may be outcome-determinative. Id. at 1107.

      C.     Qualifications Prong

      Various considerations may qualify an individual to offer expert testimony on

a subject. United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (citing

plain language of Rule 702). “While scientific training or education may provide

means to qualify, experience in a field may offer another path to expert status.” Id.

at 1260-61. The standard for finding an expert qualified to testify on a given topic

is “not stringent,” and “so long as the expert is minimally qualified, objections to the

level of the expert’s expertise go to credibilty and weight, not admissibility.” Clena




                                          16
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 17 of 43




Investments, Inc. v. XL Specialty Ins. Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012)

(internal quotation marks omitted) (alteration adopted).

      The undersigned first briefly considers a procedural issue raised by Malone

and Greenwood with respect to Morgan’s qualifications. Stiefel did not submit

evidence to support Morgan’s expert qualifications with his opposition to the motion

for partial summary judgment but, rather, submitted it only in response to the motion

to strike Morgan’s opinions. Malone and Greenwood argue the undersigned should

not consider this evidence in ruling on their motion for partial summary judgment

because it was not submitted within the time prescribed by the summary judgment

briefing schedule and Stiefel has not attempted to make the showing required by

Rule 16(b)(4) for modification of a scheduling order. (Docs. 84, 86). None of the

opinions on which Stiefel relies in opposing the motion for partial summary

judgment, to the extent determined admissible, affect the disposition of that motion,

which is due to be granted for the reasons discussed below. Accordingly, it is

unnecessary to address the procedural argument made by Malone and Greenwood

in greater detail. The undersigned notes Stiefel’s submission of evidence pertaining

to Morgan’s qualifications was timely with respect to the motion to strike Morgan’s

opinions. Therefore, consideration of the evidence in the limited context of ruling

on the motion to strike is appropriate. Accordingly, the undersigned now turns to

that evidence.


                                         17
         Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 18 of 43




         Morgan’s resume shows he received a bachelor of science degree in business

administration and transportation from the University of Tennessee, Knoxville, in

1975.      (Doc. 85-1 at 31).      He was employed by the U.S. Department of

Transportation as a Highway Safety Management Specialist between 1975 and 1982,

during which time he received more than 300 hours of training at the department’s

Transportation Safety Institute. (Id. at 32-34). His job duties as a Highway Safety

Management Specialist included investigating trucking accidents and their causes.

(Id. at 33). In 1983, Morgan founded Motor Carrier Safety Consulting, Inc., which

consults with CMV operators regarding safety issues. (Id. at 31). Services Morgan

provides through his consulting business include the creation of safety compliance

programs designed to reduce highway accidents, the creation and/or provision of

driver training programs that address compliance with applicable safety regulations

and the topic of accident avoidance, and the investigation of trucking accidents.

(Id.).    Additionally, Morgan has offered affidavit testimony that the State of

Alabama hired him to train state troopers regarding the safe operation of CMVs and

accident investigation. (Id. at 4). He also testified he has served as an expert witness

in approximately 1,000 lawsuits, most of which involved his opinions regarding the

safe and proper operation of a CMV. (Id. at 3; see also id. at 14-25).9



9
 The undersigned acknowledges it is not clear whether Morgan’s expert testimony was admitted
or excluded in these lawsuits.
                                            18
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 19 of 43




      The undersigned is satisfied Morgan’s education, training, and experience

qualify him to offer opinions regarding the safe operation of a CMV generally and

whether a CMV was operated properly in a particular situation. The undersigned is

further satisfied Stiefel disclosed Morgan as an expert witness regarding these areas

of inquiry. While Malone and Greenwood note a district judge in this judicial district

recently excluded an opinion Morgan offered in a trucking accident case on

qualification grounds, that case is distinguishable. In Walker v. Ergon Trucking,

Inc., the court did not determine Morgan was unqualified to offer an opinion

regarding the proper operation of a CMV but, rather, that the plaintiff had not met

his burden of coming forward with evidence to establish Morgan’s qualification to

offer such an opinion. 2020 WL 6537651, at *2 (N.D. Ala. Apr. 23, 2020).

Whatever evidence was lacking in Walker, Stiefel has supplied it in this case.

      The undersigned also specifically rejects the argument Morgan should not be

permitted to offer an opinion regarding the proper method for calculating following

distance. The basis of this argument made by Malone and Greenwood is that when

asked to explain the rationale for using seconds, as opposed to car lengths, to

calculate following distance, Morgan testified the human eye is not capable of

perceiving the latter unit of measure accurately and reliably. (Doc. 85-4 at 6).




                                         19
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 20 of 43




Malone and Greenwood contend this rationale touches on the field of “human

factors” and object Morgan was not disclosed as a human factors expert.10

       Given Morgan is qualified to offer opinions regarding the safe operation of a

CMV, he is qualified to give brief testimony responsive to a question tangentially

related to the safe operation of a CMV. Explaining the rationale underlying the

purported proper method for calculating following distance, although it may

properly be characterized as a rationale relying on human factors, does not require

Morgan to qualify or be disclosed as a human factors expert. The undersigned

declines to address any other arguments raised by Malone and Greenwood regarding

Morgan’s qualifications because the opinions to which they relate are due to be

excluded for other reasons.

       D.      Reliability & Relevance Prongs

       In assessing the reliability of expert testimony, a court must be mindful to

focus its inquiry on the methodology employed by an expert to reach his or her

opinions, rather than on the opinions themselves. Daubert, 509 U.S. at 594-95. “[I]t



10
   The field of human factors “ ‘is concerned with the application of what we know about people,
their abilities, characteristics, and limitations to the design of equipment they use, environments
in which they function, and jobs they perform.’” Padula v. Carnival Corp., 2017 WL 7792714, at
*5 (S.D. Fla. Oct. 13, 2017) (quoting Human Factors and Ergonomics Society, Educational
Resources, Definitions of Human Factors and Ergonomics)); see also 40 AM. JUR. TRIALS § 629
(originally published in 1990) (“Human factors is also a field that is increasingly concerned with
human perception and awareness, and the interrelationship of a human’s inherent capabilities and
limitations with product designs and the surrounding environment.”).

                                               20
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 21 of 43




is not the role of the district court to make ultimate conclusions as to the

persuasiveness of the proffered evidence,” Quiet Tech. DC-8, Inc. v. Hurel-Dubois

UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003), but “[t]o see if how [an expert] got

to where he ended up makes reasoned, scientific sense,” McCreless v. Global

Upholstery Co., Inc., 500 F. Supp. 2d 1350, 1353 (N.D. Ala. 2007). Although an

expert’s experience may support his opinions, experience alone does not necessarily

“render[] reliable any conceivable opinion the expert may express.” Frazier, 387

F.3d at 1261 (emphasis in original). An expert who relies solely or primarily on

experience “ ‘must explain how that experience leads to the conclusion reached, why

that experience is a sufficient basis for the opinion, and how that experience is

reliably applied to the facts.’” Id. at 1265 (quoting FED. R. EVID. 702 advisory

committee’s note to 2000 amendment) (emphasis added in Frazier). While a court

has “substantial discretion in deciding how to test an expert’s reliability,” Rink, 400

F.3d at 1291 (internal quotation marks omitted), it must do more than “ ‘tak[e] the

expert’s word for it,’” Frazier, 387 F.3d at 1261 (quoting FED. R. EVID. 702 advisory

committee’s note to 2000 amendment). The ipse dixit of a qualified expert is

insufficient to establish reliability. Id.

       In assessing relevance, a trial court should determine whether the expert

testimony reflects specialized knowledge that will help the jury understand the

evidence or determine a fact in issue. See FED. R. EVID. 702. Expert testimony is


                                             21
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 22 of 43




helpful to the jury if it concerns “matters that are beyond the understanding of the

average lay person.” Frazier, 387 F.3d at 1262. While helpful expert testimony

may include testimony regarding an “ultimate issue,” the issue must be a factual one.

Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990) (citing

Fed. R. Evid. 704). “An expert may not . . . merely tell the jury what result to reach,”

meaning he may not offer testimony regarding the legal implications of conduct. Id.

Otherwise put, legal conclusions couched as expert testimony are impermissible.

See id.; Cook ex rel. Estate of Tessier, 402 F.3d at 1112 n.8 (“[T]estifying experts

may not offer legal conclusions . . . .”). “[T]he court must be the jury’s only source

of law.” Montgomery, 898 F.2d at 1541; see also In re Heparin Product Liability

Litigation, 2011 WL 1059660, at *8 (N.D. Ohio Mar. 21, 2011) (“Testimony

containing legal conclusions impermissibly convey[s] a witness’ unexpressed, and

perhaps erroneous[,] legal standards to the jury.”) (internal quotation marks

omitted). Moreover, it is the jury’s job to determine whether conduct satisfies the

elements of a claim or defense, as a consequence of which an expert’s “opinion” on

the matter is irrelevant. See Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir.

1983) (noting question phrased to elicit legal conclusion from expert witness “would

supply the jury with no information other than the expert’s view of how [the jury’s]

verdict should read,” and that expert testimony containing legal conclusion is

irrelevant).


                                          22
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 23 of 43




      Malone and Greenwood argue Morgan’s opinions Malone breached the

applicable standard of care, exhibited a conscious disregard for safety, and caused

or contributed to the cause of the accident are impermissible legal conclusions. The

undersigned agrees Morgan’s opinions Malone exhibited a conscious disregard for

safety and caused or contributed to the cause of the accident are legal conclusions

but rejects the argument his opinion Malone breached the applicable standard of care

falls outside the bounds of permissible expert testimony.

      The task of distinguishing expert testimony regarding an ultimate issue of fact

from expert testimony that offers a legal conclusion “is not a facile one.” Owen, 698

F.2d 236, 240 (5th Cir. 1983); see also Haney v. Mizell, 744 F.2d 1467, 1473 (11th

Cir. 1984) (noting courts “often struggle in attempting to characterize challenged

testimony as either admissible factual opinions or inadmissible legal conclusions”

and that “[t]he distinction . . . is not always easy to perceive”). Using an example

given in the Advisory Committee notes to Rule 704, the Fifth Circuit has explained:

      The question “Did T have capacity to make a will?” should be excluded.
      The question “Did T have sufficient mental capacity to know the nature
      and extent of his property and the natural objects of his bounty and to
      formulate a rational scheme of distribution?” is permissible. The first
      qusetion is phrased in such broad terms that it could as readily elicit a
      legal as well as a fact based response. A direct response, whether it be
      negative or affirmative, would supply the jury with no information
      other than the expert’s view of how its verdict should read.

Owen, 698 F.2d at 240.



                                         23
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 24 of 43




       Although the distinction often may be challenging, in this case it is not. Courts

routinely exclude as inadmissible expert testimony that a defendant acted with a

“conscious disregard” for a plaintiff’s safety because such testimony is not an

opinion but, rather, a legal conclusion regarding an element of a wantonness claim.

See, e.g., Ricker v. Southwind Trucking, Inc., 2006 WL 5157692, at *8 (N.D. Ga.

July 13, 2006) (prohibiting Whitney Morgan from testifying in trucking accident

case that defendants’ conduct amounted to “conscious disregard” for risk).11

Accordingly, Morgan’s opinion Malone’s conduct exhibited a conscious disregard

for safety is inadmissible.

       The Fifth Circuit in Owen held the trial court was “well justified” in

concluding the question “[D]o you have any opinion as to the cause of the accident,”

posed by the defendant’s attorney to the defendant’s expert witness during trial,

sought an opinion as to the legal, not factual, cause of the accident. Owen, 698 F.2d

at 240. The circuit court court reasoned “[t]his was so because there was no dispute

in the evidence as to the factual cause of the mishap: [the plaintiff] ran into the

pipeline with his bulldozer,” “mak[ing] it obvious that the attorney was asking the

witness to opine that [the plaintiff] was contributorily negligent.” Id.; see also Key



11
   See also Flock v. Script-Tokai Corp., 2001 WL 36390120, at *1 (S.D. Tex. Sept. 28, 2001)
(prohibiting expert from testifying any party “acted with a conscious indifference and reckless
disregard”); In re Heparin Product Liability Litigation, 2011 WL 1059660, at *5-6, 8 (N.D. Ohio
Mar. 21, 2011) (prohibiting experts from testifying defendants’ conduct indicated they
“consciously disregarded” plaintiffs’ welfare).
                                              24
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 25 of 43




v. Celadon Trucking Servs., Inc., 2010 WL 11531270, at *5 (S.D. Ga. Feb. 9, 2010)

(excluding expert’s testimony negligence of tractor-trailer driver proximately caused

motorcylist’s injury). Similarly, here, there is no question regarding the factual

cause of the accident in the sense that no one disputes the CMV rear-ended the

pickup truck, and thus, Morgan’s opinion Malone caused or contributed to the cause

of the accident is an impermissible legal conclusion.                Accordingly, Morgan’s

opinion Malone caused or contributed to the cause of the accident is likewise

inadmissible.

       On the other hand, courts routinely view expert testimony regarding the

standard of care applicable in a trucking accident case, and a driver’s conduct in

relation to that standard (including that the conduct breached the standard), not as an

impermissible legal conclusion but, rather, as admissible if reliable and otherwise

relevant. See, e.g., Ricker, 2006 WL 5157692, at *8 (permitting Whitney Morgan

to offer testimony regarding standard of care applicable in trucking accident case

and reasons defendants’ conduct fell short of that standard).12                   Accordingly,


12
   See also Key, 2010 WL 11531270, at *4-5 (rejecting argument expert’s testimony regarding
standard of care applicable in trucking accident case and application of that standard to facts of
case were impermissible legal conclusions); Hood v. Sellers, 2018 WL 3429708, at *2 (M.D. Pa.
July 16, 2018) (permitting expert to testify regarding standard of care applicable in trucking
accident case and any breach thereof by defendants); Martinez v. Cont’l Tire The Americas, LLC,
2020 WL 5943691, at *4-5 (D.N.M. Oct. 7, 2020) (noting that “[g]enerally, an expert in a
negligence action may opine on the standard of care and the breach of that standard” and holding
expert testimony regarding standard of care applicable in trucking accident case would not
encroach on court’s duty to instruct jury on legal standards).

                                               25
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 26 of 43




Morgan’s opinion Malone breached the applicable standard of care is admissible if

reliable and otherwise relevant, considerations the undersigned addresses below.

       As stated, Morgan opines the Model CDL Manual and the FMCSRs establish

the standard of care for CMV drivers and that Malone breached this standard by

committing multiple errors. First, Morgan opines Malone erred by failing to keep a

proper lookout and perceive a hazard, by which he means Malone should have seen

the pickup truck slowing in front of him. Second, Morgan opines Malone erred by

failing to manage his speed, by which he means Malone should have slowed the

CMV when the pickup truck began to slow. Third, Morgan opines Malone erred by

failing to have a plan to avoid the accident, such as by braking or changing lanes.

Fourth, Morgan opines Malone erred by failing to communicate his presence, by

which he means Malone could have sounded his air horn to give the pickup truck an

opportunity to avoid the collision. Fifth, Morgan opines Malone erred by driving

while distracted. Sixth, Morgan opines Malone erred by trying to “time the turn” of

the pickup truck. Seventh, and finally, Morgan opines Malone erred by failing to

manage his space properly. (Doc. 85-1 at 29-30; Doc. 85-4 at 6-12).13

       Morgan does not explain in any way how he formed the opinion Morgan

should have seen the pickup truck slowing in front of him and either (1) avoided the


13
   While Morgan also refers to Malone’s failure to maintain “safe vehicle control,” he
acknowledged during his deposition that his other opinions regarding operator errors committed
by Malone come under the umbrella of “safe vehicle control.” (Doc. 85-4 at 11).
                                             26
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 27 of 43




collision by slowing his own speed, braking, or changing lanes, or (2) given the

pickup truck the opportunity to avoid the collision by sounding his air horn.

Moreover, he conceded during his deposition that he was not sure whether there was

a free lane into which Malone could have steered to avoid the pickup truck –

information that would seem to be critical to a determination Malone should have

changed lanes to prevent the collision. (Doc. 85-4 at 11). Absent any explanation

as to how Morgan determined Malone committed the foregoing errors, the

determination is nothing more than ipse dixit and, therefore, unreliable. See Cook

ex rel. Estate of Tessier, 402 F.3d at 1113 (“Presenting a summary of a proffered

expert’s testimony in the form of conclusory statements devoid of factual or

analytical support is simply not enough.); McGee v. Evenflo Co., Inc., 2003 WL

23350439, at *14 (M.D. Ga. Dec. 11, 2003) (holding that while engineer’s expert

opinions may have been accurate, he had done nothing to show they were), aff’d,

143 F. App’x 299 (11th Cir. 2005).

      In discussing his opinion Malone was driving while distracted and tried to

“time the turn” of the pickup truck, Morgan essentially testified it must have been

“one or the other.” (Doc. 85-4 at 9-10). However, he offers no basis for his

determination distraction is among the possible explanations for the accident. In

fact, he acknowledged during his deposition that Malone testified under oath that he

was not distracted at the time of the accident and conceded he was not aware of any


                                        27
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 28 of 43




evidence that would suggest Malone was distracted at the time of the accident. (Doc.

68-1 at 49, 51; Doc. 85-3 at 10). Consequently, the determination Malone was

driving while distracted amounts to no more than speculation, which is not a reliable

basis for an expert opinion. See Rink, 400 F.3d at 1291 (noting Daubert requires

trial courts to act as “gatekeepers” to ensure speculative, unreliable expert testimony

does not reach jury); Kilpatrick v. Breg, Inc., 613 F.3d 1329, 1335 (11th Cir. 2010)

(same); cf. King v. Cessna Aircraft Co., 2010 WL 1980861, at *8 (S.D. Fla. May 18,

2010) (holding expert’s opinion that, absent any other explanatory evidence, pilots’

conduct must have been influenced by distractions in cockpit was reasonably

supported by explicit references to his tangible experience and how the specifics of

that experience led to his conclusion).

      Morgan’s opinion Malone tried to “time the turn” of the pickup truck relies

on Malone’s testimony he thought the pickup truck was turning into the parking lot

of the fast-food restaurant and would be clear of Gault Avenue before the CMV

reached it. (Doc. 68-1 at 49; Doc. 85-4 at 6, 9). Morgan, in turn, testified,

“[O]bviously, you never want to assume that somebody’s going to do what you think

they’re going to do” because it creates the potential for an accident. (Doc. 85-4 at

9). Whether Malone’s testimony is properly characterized as evidencing an intent

to “time the turn” of the pickup truck is not a question as to which an expert may

opine but, rather, one for the jury to decide. See In re Diet Drugs (Phentermine,


                                          28
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 29 of 43




Fenfluramine, Dexfenfluramine) Prod. Liab. Litig., 2000 WL 876900, at *2, 3, 9

(E.D. Pa. June 20, 2000) (“The question of intent is a classic jury question and not

one for experts . . . .”); In re Rezulin Products Liab. Litig., 309 F. Supp. 2d 531, 546-

47, 546 n.38 (S.D.N.Y. 2004) (“Inferences about the intent or motive of parties or

others lie outside the bounds of expert testimony.”); Quevedo v. Iberia, Lineas

Aereas De Espana, S.A. Operadora Unipersonal, 2018 WL 4932097, at *4 (S.D.

Fla. Oct. 11, 2018) (prohibiting expert from offering testimony regarding pilots’

motivation for landing at alternative airport). Moreover, Morgan’s determination

Malone erred in trying to “time the turn” of the pickup truck does not reflect

specialized knowledge but, rather, in Morgan’s own words, the “[o]bvious[]” rule

that a driver should not make a decision regarding the operation of his vehicle based

on an assumption another driver will or will not behave in a certain way.

Accordingly, the determination is irrelevant to the extent the average lay person

would be able not only to infer Malone’s intent from his testimony but also to

determine whether that intent reflected tortious error on Malone’s part.

      For the foregoing reasons, Malone’s opinions Morgan breached the applicable

standard of care by (1) failing to see the pickup truck slowing in front of him, slow

his own speed, brake, change lanes, or sound his air horn, (2) driving while

distracted, and/or (3) trying to “time the turn” of the pickup truck are inadmissible.




                                           29
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 30 of 43




However, as discussed below, the undersigned reaches a different conclusion with

respect to Morgan’s opinion Malone did not manage his space properly.

        Morgan’s opinion Malone did not manage his space properly is based on

Malone’s testimony that as a general rule he tries to maintain a following distance

of at least four-to-five car lengths when he is driving in town. (Doc. 68-1 at 17; Doc.

85-4 at 6-9). Morgan claims this method of calculating following distance conflicts

with a rule in the Model CDL Manual that requires CMV drivers to use seconds to

calculate the appropriate following distance and that four-to-five car lengths does

not translate to a temporally-sufficient following distance for a CMV. (Doc. 85-4 at

6-9).

        Malone and Greenwood argue this opinion is not reliable, citing Walker. In

that case, the court not only determined the plaintiff had not met his burden of

coming forward with evidence to establish Morgan’s expert qualifications but also

that Morgan’s opinion, which was based on rules set out in the Model CDL Manual,

was unreliable. Walker, 2020 WL 6537651, at *3. The court reasoned Morgan

“offer[ed] absolutely no explanation” why the Model CDL Manual was a reliable

basis for his opinion,” “merely assume[d] that [the defendant driver] was trained

under [that manual],” and “d[id] not offer any evidence” other trucking experts

would use the manual to judge the defendant driver’s conduct. Id. By contrast, here,

Morgan has offered affidavit testimony that all 50 states adopted the Model CDL


                                          30
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 31 of 43




Manual in 1992; local, state, and federal law enforcement entities use and rely on

the manual; and CMV safety professionals, such as field agents for the U.S.

Department of Transportation, also routinely use the manual. (Doc. 85-1 at 5).

Moreover, Morgan testified during his deposition that the rule provided in the Model

CDL Manual regarding following distance is the standard for CMV drivers and

noted Malone testified during his own deposition that generally he was trained

according to the Model CDL Manual adopted by the State of Tennessee. (Doc. 68-

1 at 16-18; Doc. 85-4 at 7). The foregoing testimony distinguishes this case from

Walker.

      The undersigned notes the Model CDL Manual does not carry the force of law

or regulation, and neither it nor the FMCSRs establish the applicable standard of

care in a trucking accident case. See Hood, 2018 WL 3429708, at *2 (holding the

same with respect to New York CDL Manual); Benedict v. Hankook Tire Co. Ltd.,

286 F. Supp. 3d 785, 796 (E.D. Va. 2018) (rejecting argument Virginia CDL Manual

set applicable standard of care); Martinez, 2020 WL 5943691, at *5 (holding

standards of care in state law negligence action were not conclusively set forth in

FMCSRs). Moreover, an expert witness may not testify as to what one or more of

the FMCSRs mean or that a defendant’s conduct violated any of those standards

because the meaning of a federal regulation is a question of law for the court. See

Nicholson v. McCabe, 2003 WL 25676474, at *1 (N.D. Ala. June 2, 2003) (noting


                                        31
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 32 of 43




“[a]n expert may not [] testify to the legal implications of conduct,” and “the judge

is the proper avenue for instructing the jury as to [FMCSRs], not an expert witness”);

Ricker, 2006 WL 5157692, at *8 (prohibiting Whitney Morgan from testifying as to

what FMCSRs meant or opining defendants’ conduct violated any of those

regulations); Trinidad v. Moore, 2016 WL 5239866, at *5-6 (M.D. Ala. Sept. 20,

2016) (prohibiting expert from offering testimony that suggested a violation of the

FMCSRs because “expert witnesses may not testify that a party violated a federal

regulation.”). Accordingly, Morgan will not be permitted to testify the formula

Malone generally uses to determine a safe following distance violates the Model

CDL Manual or that Malone’s conduct otherwise violated the Model CDL Manual

or the FMCSRs.

      However, courts routinely permit a qualified expert to use a state’s CDL

Manual and/or the FMCSRs as bases for an opinion regarding the applicable

standard of care in a trucking accident case. See, e.g., Ricker, 2006 WL 5157692, at

*6-8 (permitting Whitney Morgan to offer testimony regarding standard of care

applicable in trucking accident case based in part on standards established by the

Model CDL Manual); Lohr v. Zehner, 2014 WL 2832192, at *3 (M.D. Ala. June 23,

2014) (permitting trucking safety expert to opine regarding FMCSRs, to the extent




                                         32
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 33 of 43




Alabama law permits a jury to consider those regulations in determining whether a

defendant exercised appropriate care for a situation).14

       The undersigned also notes the factual basis for Morgan’s opinion Malone did

not manage his space properly is an assumption: Malone did not testify that

immediately preceding the accident he was maintaining a following distance of four-

to-five car lengths; he testified that as a general rule he tries to maintain a following

distance of at least four-to-five car lengths when he is driving in town. (Doc. 68-1

at 17). Accordingly, Malone’s opinion relies on the assumption that immediately

preceding the accident Malone was maintaining a following distance in keeping with

the lower limit of his general practice. However, an opinion based on an assumption

is not necessarily unreliable; it is possible for a factual assumption to support an

expert’s opinion, provided there is some support for the assumption in the record.

See McLean v. 988011 Ontario, Ltd., 224 F.3d 797, 801 (6th Cir. 2000) (noting


14
  See also Hatten v. Sholl, 2002 WL 236714, at *3-4 (W.D. Va. Feb. 13, 2002) (permitting expert
to use his experience and various professional materials, including the Virginia and Ohio CDL
Manuals, as the bases for his testimony regarding the standard of care applicable in a trucking
accident case); Lundquist v. Whitted, 2016 WL 3674695, at *3 (D. Wyo. May 25, 2016)
(permitting trucking safety expert to use his experience, the Wyoming CDL Manual, and various
other publications as the bases for opinions regarding trucking accident); Hood, 2018 WL
3429708, at *2 (permitting expert to use New York CDL Manual as a basis for his opinion on the
applicable standard of care in the trucking industry with respect to the safe operation of a CMV
and on any breach thereof); Martinez, 2020 WL 5943691, at *5 (D.N.M. Oct. 7, 2020) (“[A]n
expert is not prohibited from testifying about the standard of care in his industry merely because
federal regulations form part of those standards.”); Meador v. Starr Indem. & Liab. Ins. Co., 2020
WL 7043603, at *8-9 (E.D. La. Dec. 1, 2020) (permitting expert to offer opinion regarding conduct
of CMV driver that was based on guidance found in Louisiana CDL Manual).

                                               33
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 34 of 43




expert opinion based on factual assumption supported by record may be reliable);

Richman v. Sheahan, 415 F. Supp. 2d 929, 942 (N.D. Ill. 2006) (noting “[e]xperts

routinely base their opinions on assumptions” and that “[t]he question is not whether

the opinion is based on assumptions, but whether there is some factual support for

them”); Tillman v. C.R. Bard, Inc., 96 F. Supp. 3d 1307, 1320 n.14 (M.D. Fla. 2015)

(declining to exclude expert opinion based on assumption for which expert offered

some support). Where such support exists, the assumption is a subject that may be

tested at trial, as opposed to a basis for exclusion under Rule 702 and the

accompanying case law. See McLean, 224 F.3d at 801 (noting mere weakness in

factual basis of opinion goes to weight, rather than admissibility, of evidence);

Richman, 415 F. Supp. 2d at 942 (noting that if there is factual support for

assumption on which expert opinion is based, “it is for the jury, properly instructed,

to determine the credibility of the witnesses and thus the weight to be given to the

expert opinion”); Tillman, 96 F. Supp. 3d at 1320 n.14 (noting opposing counsel

could attack any weaknesses in expert’s reasoning on cross-examination).

      Malone’s testimony regarding his general practice with respect to following

distance provides at least some support for the assumption on which Morgan’s

opinion regarding Malone’s space management relies. Morgan conceded during his

deposition that he did not know what following distance Malone was keeping

immediately preceding the accident. (Doc. 85-4 at 11). He stated that was a question


                                         34
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 35 of 43




for the plaintiff’s accident reconstruction expert. (Id.). He also conceded he did not

know whether by four-to-five car lengths Malone meant the nose-to-tail length of

four to five cars or the distance that would be reasonable for four to five cars to keep

between the CMV and the pickup truck. (Id.). He stated he would be speculating

were he to attempt to answer that question because Malone did not clarify what he

meant in his own deposition. (Id.). These concessions may undermine Morgan’s

opinion regarding Malone’s space management, but they do not provide grounds for

precluding the admission of that opinion at this stage of the proceedings. Opposing

counsel may cross-examine Morgan regarding the opinion at trial.

      Given Morgan’s opinion Malone did not manage his space properly is

sufficiently reliable, the undersigned must next consider whether the opinion is

relevant, as that term is used in the context of Daubert. Malone and Greenwood

argue the opinion is not relevant – that is, would not be helpful to the jury – and,

moreover, risks confusing or misleading the jury because it is contrary to Alabama’s

statutory “Rule of the Road.” (Doc. 84 at 12-13). More specifically, they cite Ala.

Code § 32-5A-89(a), which they assert evidences the expectation drivers should

calculate following distance in increments of feet, not seconds. (Id. at 12-13).

Section 32-5A-89(a) requires the driver of a motor vehicle to maintain a “reasonable

and prudent” following distance of “at least 20 feet for each 10 miles per hour of

speed.” The statutory rule does not speak to the method by which a driver must


                                          35
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 36 of 43




calculate his following distance but, rather, the amount of following distance a driver

must maintain. Accordingly, Morgan’s opinion regarding Malone’s method of

calculating following distance is not in conflict with the statutory rule, which

provides no basis for a determination the opinion risks confusing or misleading the

jury.

        Additionally, Morgan’s opinions Malone did not calculate his following

distance properly and was following the pickup truck too closely are helpful and,

therefore, relevant because the average lay person is not familiar with the operation

of a commercial motor vehicle. See, e.g., See Key, 2010 WL 11531270, at *5

(holding expert’s testimony regarding relevant legal standard of care as applied to

CMV driver’s actions would be helpful to factfinder in deciding whether driver was

negligent); Lohr, 2014 WL 2832192, at *2 (rejecting argument opinions of trucking

safety expert were not beyond the ken of lay persons, reasoning “[a] tractor-trailer

is a significantly larger and more dangerous vehicle than an automobile and . . . a

significantly different kind of vehicle from that driven by an ordinary juror”); Duling

v. Domino’s Pizza, LLC, 2015 WL 3407602, at *13-14 (N.D. Ga. Jan. 14, 2015)

(holding expert’s testimony CMV driver’s conduct violated CMV industry’s




                                          36
        Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 37 of 43




standard of care would be helpful to jury because it concerned matters beyond the

understanding of the average lay person). 15

       For the foregoing reasons, Morgan’s opinion Malone breached the applicable

standard of care by failing to manage his space properly (i.e., by following the pickup

truck too closely) is admissible. However, in offering this opinion, Morgan will not

be permitted to testify the Model CDL Manual and/or the FMCSRs establish the

applicable standard of care, that the formula Malone generally uses to determine a

safe following distance violates the Model CDL Manual, or that Malone’s conduct

otherwise violated the Model CDL Manual or the FMCSRs.

V.     Motion for Partial Summary Judgment

       A.      Legal Standard

       Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he [district] court

shall grant summary judgment if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking



15
   See also Valyou v. Vannest, 2016 WL 7664288, at *3 (D. Wyo. Sept. 19, 2016) (permitting
expert to testify regarding standards and practices in commercial trucking industry, and to compare
those standards and practices to defendant truck driver’s conduct, because “a typical juror most
likely does not have any significant knowledge and experience with the federal regulations
surrounding the trucking industry”); Martinez, 2020 WL 5943691, at *5 (holding expert testimony
regarding standard of care in maintaining and operating commercial vehicles would assist jury in
specialized area with which they were unilkely to be familar).
                                               37
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 38 of 43




summary judgment bears the initial burden of informing the district court of the basis

for its motion and identifying those portions of the record the party believes

demonstrate the absence of a genuine dispute as to a material fact. Celotex Corp.,

477 U.S. at 323. If the moving party carries its initial burden, the non-movant must

go beyond the pleadings and come forward with evidence showing there is a genuine

dispute as to a material fact for trial. Id. at 324.

       [T]he plain language of Rule 56[a] mandates the entry of summary
       judgment, after adequate time for discovery and upon motion, against
       a party who fails to make a showing sufficient to establish the existence
       of an element essential to that party’s case, and on which that party will
       bear the burden of proof at trial.

Id. at 322.

       The substantive law identifies which facts are material and which are

irrelevant. Anderson, 477 U.S. at 248. A dispute is genuine if the evidence is such

that a reasonable jury could return a verdict for the non-movant. Id. at 248. If the

evidence is merely colorable or not significantly probative, summary judgment is

appropriate. Id. at 249-50 (internal citations omitted). All reasonable doubts about

the facts should be resolved in favor of the non-movant, and all justifiable inferences

should be drawn in the non-movant’s favor. Fitzpatrick v. City of Atlanta, 2 F.3d

1112, 1115 (11th Cir. 1993).




                                            38
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 39 of 43




      B.     Discussion

      “To hold a defendant liable for wanton conduct in Alabama, a plaintiff must

establish a high degree of culpability.” Craft v. Triumph Logistics, Inc., 107 F. Supp.

3d 1218, 1220 (M.D. Ala. 2015). “While negligent conduct is characterized by

inattention, thoughtlessness, or heedlessness and a lack of due care, wantonness is

characterized by a conscious act.”      Id. (internal quotation marks and citation

omitted). Wantonness requires proof of “the conscious doing of some act or the

omission of some duty while knowing of the existing conditions and being conscious

that, from doing or omitting to do an act, injury will likely or probably result.” Ex

parte Essary, 992 So. 2d 5, 9 (Ala. 2007) (citing Bozeman v. Central Bank of the

South, 646 So. 2d 601, 603 (Ala. 1994)). “Knowledge need not be proven directly

but may be inferred from the facts of the case.” Klaber v. Elliott, 533 So. 2d 576,

579 (Ala. 1988).

      Alabama courts presume a defendant did not consciously engage in self-

destructive behavior, that is behavior that would likely or probably cause harm not

only to others but also to the defendant. See Ex parte Essary, 992 So. 2d at 12. This

presumption may be overcome by a showing the defendant’s judgment was impaired

(e.g., by the consumption of alcohol) or that the conduct at issue was “so inherently

reckless that [a court] might otherwise impute to [the defendant] a depravity

consistent with disregard of instincts of safety and self-preservation.”        Id.   “


                                          39
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 40 of 43




‘Inherently reckless’ behavior, for example, might be driving in reverse on a major

interstate, driving through an intersection at a very fast speed after ignoring a stop

sign, or abruptly moving from the right lane into the left lane after seeing a video

store on the left and deciding to stop and get a movie.” Craft, 107 F. Supp. 3d at

1222 (internal quotation marks and citations omitted). “In each of these instances,

something more than mere inattention, that is, an exacerbating circumstance,

contributed to the accident.” Id.

      Having been afforded more than two years to conduct discovery, Stiefel has

failed to come forward with evidence to permit his wantonness claim to proceed any

further. There is no evidence Malone’s judgment was impaired, as would be

required to overcome the presumption Malone did not consciously engage in self-

destructive behavior, and Malone’s conduct was not so inherently reckless that “a

depravity consistent with disregard of instincts of safety and self-preservation” could

be imputed to him. The evidence may show Malone was inattentive or committed

an error in judgment, but neither of these failings permits the inference Malone

consciously acted in a manner likely to result in injury. See Cheshire v. Putman, 54

So. 3d 336, 345 (Ala. 2010) (error in judgment insufficient); Vines v. Cook, 2015

WL 8328675, at *4 (S.D. Ala. Dec. 8, 2015) (inattention insufficient) (collecting

cases). Merely violating another driver’s right-of-way is likewise insufficient.

Vines, 2015 WL 8328675, at *4 (collecting cases). Alabama courts have found the


                                          40
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 41 of 43




state of mind necessary to support a wantonness claim lacking under circumstances

similar – even strikingly similar – to those demonstrated by the evidence in this case.

See Cheshire, 54 So. 2d at 337-38, 344 (holding evidence driver who rear-ended

vehicle that had stopped to make left turn (1) was familiar with road on which

accident occurred, (2) knew vehicles attempting to make left turn often stopped in

roadway to allow oncoming traffic to clear, (3) did not recall seeing vehicle in front

of him before accident, and (4) knew it would take more time than usual to stop his

truck because he was hauling a trailer but misjudged that time, merely established

driver made an error in judgment); Thedford v. Payne, 813 So. 2d 905, 911 (Ala.

Civ. App. 2001) (holding testimony of driver who rear-ended car he was not paying

attention to what was in front of him supported no more than an inference of

negligent conduct).

      Morgan’s opinion Malone breached the applicable standard of care by failing

to maintain sufficient following distance relative to the pickup truck may support a

conclusion Malone’s conduct was negligent, but it does not support a conclusion

Malone’s conduct was wanton. The mere failure to maintain a proper lookout, an

operator error to which the mere failure to maintain sufficient following distance is

analogous, does not constitute wanton conduct. See Allen v. Con-Way Truckload,

Inc., 2012 WL 3775735, at *3 (N.D. Ala. Aug. 23, 2012 (“[T]he failure to maintain

a proper lookout is negligence – wantonness requires more.”). Regardless, there is


                                          41
       Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 42 of 43




no evidence Malone chose to follow the pickup truck at a distance he knew to be

unsafe.

      Finally, the undersigned notes that to the extent Malone was, in fact, trying to

“time the turn” of the pickup truck, the conclusion that the record lacks evidence

Malone acted in a manner likely to result in injury would be no different. See Wilson

v. Cuevas, 420 So. 2d 62, 63-64 (Ala. 1982) (holding evidence driver was trying to

“beat” traffic demonstrated no more than negligent conduct); Ex parte Essary, 992

So. 2d at 11-12 (holding evidence driver was trying to “beat the traffic” or “shoot

the gap” between two vehicles demonstrated no more than an error in judgment).

      For the foregoing reasons, Stiefel’s wantonness claim against Malone fails.

That failure means Stiefel’s claims seeking to hold Greenwood liable for Malone’s

wantonness on theories of agency and respondeat superior also fail. See Jones Exp.,

Inc. v. Jackson, 86 So. 3d 298, 304-05 (Ala. 2010) (“[A]n employer could be liable

for the intentional torts of its agent if the employer participated in, authored, or

ratified the wrongful acts, but [] to prove such liability one must demonstrate, among

other things, the underlying tortious conduct of an offending employee.”) (internal

quotation marks and punctuation omitted) (emphasis in original). Accordingly, the

motion for partial summary judgment (Doc. 78) is due to be granted in its entirety.




                                         42
      Case 4:18-cv-01540-SGC Document 87 Filed 02/08/21 Page 43 of 43




VI.   Conclusion

      For the foregoing reasons, the motion to strike Dr. Griffith’s opinions (Doc.

74) is GRANTED; the motion to strike Morgan’s opinions (Doc. 84) is GRANTED

IN PART and DENIED IN PART, consistent with discussion above; the motion

for partial summary judgment (Doc. 78) is GRANTED; and Stiefel’s wantonness

claim against Malone and claims seeking to hold Greenwood liable for Malone’s

wantonness on theories of agency and respondeat superior are DISMISSED WITH

PREJUDICE.

      The only remaining claims in this case are Stiefel’s negligence claim against

Malone and claims seeking to hold Greenwood liable for Malone’s negligence on

theories of agency and respondeat superior. Stiefel, Malone, and Greenwood are

DIRECTED to conduct further mediation with respect to these claims within 60

days from the entry date of this memorandum opinion and order. Within 10 days

following mediation, the mediator shall report to the undersigned only that a

settlement was reached or mediation was conducted and no settlement was reached,

whether each party acted in good faith to resolve the matter, and nothing more.

      DONE this 8th day of February, 2021.



                                             ______________________________
                                             STACI G. CORNELIUS
                                             U.S. MAGISTRATE JUDGE


                                        43
